Cole, J.
The District Court found as facts, that Walden did assess Lincoln township for 1867,.and the county owed him for that service; that, on the 25th day of April, *861867, he made out, swore to and filed with the clerk, his account therefor; that on the next day, April 26, 1867, Bradley & Campbell bought the account of Walden, and paid him full value therefor, and received from him an order in writing upon the clerk for the amount due him for his said services; that, before the levy of the attachment, Bradley & Campbell notified the clerk of their right to the warrant; that the writ of attachment in favor of plaintiff was levied upon the warrant on the 6th day of August, 1867, and that plaintiff had no notice of Bradley & Campbell’s claim to the warrant, until after the levy. The District Court, upon these facts, rendered judgment in favor of the intervenors, Bradley & Campbell. This judgment, upon the authority of Allison et al. v. Barrett (16 Iowa, 278), and Thomas v. Hillhouse (17 id. 67), must be affirmed. At the time of the levy of the writ of attachment, the defendant therein, Joseph Walden, was not the owner of the warrant, and, by the levy, the attaching creditor only acquired the interest of his debtor therein. Drake on Attachment, § 223. What would have been the effect, upon the rights of the parties,, of a sale under the attachment proceedings before any claim to, or notice by, Bradley & Campbell, of their interest in the warrant, we need not determine. They have been diligent in the assertion of their rights, and made their claim before the plaintiff had advanced any consideration or changed his position by reason of the seizure of the warrant under his attachment. Their rights accrued prior to the plaintiff’s and are paramount to his.
Affirmed.